Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 28 June 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/313/ECSC) #
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-06-29

 Avis juridique important|41991D0313DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 28 June 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/313/ECSC) - Official Journal L 170 , 29/06/1991 P. 0014 - 0014DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 28 June 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/313/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the arrangements applicable under Decision 86/284/ECSC (1), as extended by Decisions 90/147/ECSC (2) and 91/111/ECSC (3), should be kept in force until the entry into force of a new Decision, which for material reasons can not be finalized for adoption by 30 June 1991, but no later than 31 July 1991; in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 In Article 7 of Decision 86/284/ECSC, '30 June 1991' shall be replaced by 'the date of entry into force of the new Decision on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community, but no later than 31 July 1991'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991. Done at Brussels, 28 June 1991. For the Council The President J. F. POOS (1) OJ No L 175, 1. 7. 1986, p. 111. (2) OJ No L 84, 30. 3. 1990, p. 109. (3) OJ No L 58, 5. 3. 1991, p. 28.